Citation Nr: 0945696	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1973 and from February 1981 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2008.  The case has since been returned to the Board for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To secure the Veteran's vocational 
rehabilitation folder, to obtain a clarifying medical 
opinion, and to allow for the initial consideration of 
additional evidence by the RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board previously remanded the case, in pertinent part, 
to obtain any records documenting the Veteran's application 
for Vocational and Rehabilitation Service.  In particular, 
an April 2006 letter indicated that the application for such 
benefits had been denied after considering the Veteran's 
personal interview, and his medical, educational, and 
vocational histories.  As such, the Board determined that 
the Veteran's vocational rehabilitation file should be 
associated with the claims file.  However, following the 
February 2008 remand, it does not appear that any attempt 
was made to associate those records with the claims file.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders." Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance 
with the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the case again so that the 
Veteran's vocational rehabilitation folder may be reviewed 
in connection with his claim for TDIU.  

In addition, the Veteran has contended that the June 2009 VA 
examiner did not consider the facts that were used in denying 
his application for vocational rehabilitation.  As previously 
noted, the records used in that determination have not been 
associated with the claims file, and there is no indication 
that the examiner otherwise had access to them.  Thus, if 
additional evidence is received, the June 2009 VA examiner 
should be asked to review his opinion and determine whether 
any revision is necessary.

The Board further observes that the Veteran has submitted 
additional evidence on a compact disc (CD), including VA 
medical records, which were not previously considered by the 
RO.  A supplemental statement of the case (SSOC) has not been 
issued, and the Veteran did not submit a waiver of the RO's 
initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit sought is 
not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should associate the 
Veteran's vocational rehabilitation 
file with the claims file.

2.  If additional evidence is 
associated with the claims file, 
including the Veteran's vocational 
rehabilitation folder, the RO should 
refer the Veteran's claims folder to 
the June 2009 VA examiner or, if he is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the effect of his 
service-connected disabilities on his 
employability.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the additional 
evidence submitted since the last 
examination.  He should then comment 
on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-
connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, if any. If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). N o action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


